798 So.2d 796 (2001)
Patricia PHILLIPS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3775.
District Court of Appeal of Florida, Fourth District.
October 24, 2001.
Patricia Phillips, Fort Lauderdale, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's order without prejudice to appellant's right to refile a rule 3.800(a) motion affirmatively stating where in the court file or jail records the information concerning her jail service can be found. Appellant may attach such supporting information to her motion. See Acquaotta v. State, 791 So.2d 1251 (Fla. 4th DCA 2001); Skullestad v. State, 790 So.2d 516 (Fla. 4th DCA 2001); Nelson v. State, 760 So.2d 240 (Fla. 4th DCA 2000).
POLEN, C.J., SHAHOOD and GROSS, JJ., concur.